Case 1:20-cr-00016-LEK Document 19 Filed 03/03/20 Page 1 of 2            PageID #: 56



ATTORNEYS FOR FREEDOM LAW FIRM
Bishop Square Pauahi Tower
1003 Bishop Street Suite 1260
Honolulu, Hawaii 96813
(808) 755-7110
Fax (480) 857-0150
Marc J. Victor – SBN 011090
Marc@AttorneysForFreedom.com
Attorneys for Defendant
                       UNITED STATES DISTRICT COURT
                                   DISTRICT OF HAWAII
United States of America,                    )   CR20-00016-LEK
                                             )
                      Plaintiff,             )   UNOPPOSED MOTION TO CONTINUE
                                             )
vs.                                          )   SENTENCING
                                             )
Henry Malinay,                               )   (First Motion)
                                             )
                     Defendant.              )
                                             )   (Defendant out of Custody)



      Henry Malinay moves this Court to continue his sentencing until July 29, 2020.
      On January 31, 2020, Mr. Malinay plead guilty to an Information and Sentencing
was scheduled for May 21, 2020. (Doc. 7). On February 28, 2020, the Court continued
Mr. Malinay’s Sentencing until June 24,2020. (Doc 17). Counsel for Mr. Malinay is not
available on June 24, 2020. Thus, Mr. Malinay requests a continuance to July 29, 2020.
      The Government does not oppose this request.
                                     RESPECTFULLY SUBMITTED March 3, 2020.
                                         ATTORNEYS FOR FREEDOM LAW FIRM



                                         /s/ Marc J. Victor___________________
                                         Marc J. Victor
                                         Attorney for Defendant
 Case 1:20-cr-00016-LEK Document 19 Filed 03/03/20 Page 2 of 2               PageID #: 57




                              CERTIFICATE OF SERVICE

       I hereby certify that on March 3, 2020, I filed the Original with the Clerk of the
Court using the CM/ECF System for filing and transmittal of a Notice of Electronic
Filing to the following CM/CEF registrants:

Kenneth M. Sorenson
Gregg P. Yates
Assistant U.S. Attorney




By:      /s/ Carmen Smith
